Citation Nr: 1601064	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-35 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for major depressive disorder. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3. Entitlement to an increased rating in excess of 10 percent for status-post right knee arthrotomy medial meniscectomy (right knee condition). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1977 to March 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In a May 2008 rating decision, the RO denied the Veteran's claims for service connection for both PTSD and depression. Subsequently, in July 2010, the RO also denied the Veteran's claim for an increased rating for a right knee condition. 

The Veteran presented testimony in a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on October 21, 2015; a transcript of that hearing has been associated with the Veteran's claims file.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2015 letter, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, notified the Board that he wished to withdraw his claim for service connection for PTSD that was before the VA.

2.  The Veteran's service connected right knee disability is productive of X-ray evidence of arthritis, pain, swelling and flare-ups, with some indications of effusion and meniscus problems. The range of motion of the Veteran's right knee, at worse, is limited to 120 degrees of flexion and normal extension. The Veteran, however, does suffer from additional functional loss due to flare-ups that result in stiffness, limited motion, and additional pain.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue regarding service connection for PTSD by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for a rating of 20 percent, but not higher, for a right knee condition, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (DC) (2015); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

3. Resolving all benefit of the doubt in the Veteran's favor, a separate 10 percent rating is warranted under diagnostic code 5259. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided are adequate under the law.

Service Connection - PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In an October 2015 statement, the Veteran, through his representative, requested to withdraw his claim for PTSD, on appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal for this service connection claim and it is dismissed.

Increased Rating - Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Right Knee Condition

The Veteran contends that his service connected right knee disability is more severe than his current rating of 10 percent. Specifically, the Veteran contends that his right knee condition manifested with severe pain and flare-ups, as well as stiffness and swelling. The Board finds that evidence of record shows a slightly diminished range of motion for flexion with arthritis, but also evidence of functional loss due to pain and flare-ups as contemplated under DeLuca. 8 Vet. App. at 206 -07. Therefore, the Board finds that the Veteran's disability more closely approximates the criteria for a rating of 20 percent, and as such his claim for increased rating must be granted. 

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71(a). Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings, as it has been here, for the Veteran's left knee, is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, as it is here, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups. A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71(a).

The Board notes that a review of the competent evidence of record, which included several C&P examinations, VA treatment records, and lay statements, reveals that while the Veteran's right knee condition shows only slight limitation of range of motion, with no indication of instability, ankylosis, or dislocation, he did suffer from flare-ups and constant pain that produces additional functional loss. 

The Veteran was afforded several VA C&P examinations for his right knee condition in June 2009, May 2010, April 2011, and May 2015. The Board notes that these examinations with the exception of the April 2011 examination, which will be discussed below, are consistent regarding the objective criteria evaluated for a higher rating under the proper Diagnostic Codes. As such, the Board will discuss the most recent and relevant VA examination from May 2015.
 
In the May 2015 VA examination, the VA examiner noted that the Veteran reported suffering from flare-ups and pain in his right knees. Upon examination, the Veteran's range-of-motion was limited to 120 degrees of flexion and normal extension, with no diminished movement after repetitive motion. No ankylosis, instability, or dislocation was noted, however, the examiner did note a meniscal condition. Finally, x-ray evidence revealed degenerative changes in the Veteran's right knee. As noted above, the examination results of this May 2015 examination is comparable to those previously noted; in-fact, such objective range of motion results represents the worse range-of-motion among the previous examinations.  

However, the April 2011 VA examination presented an anomalous examination results for the Veteran's right knee. Specifically, the April 2011 examiner noted that upon examination the Veteran's right knee condition manifested with limitation of motion of only 30 degrees of flexion. However, the Board finds that such results are vastly inconsistent with those examinations directly preceding it in May 2010, and the medical evidence surrounding such time. Indeed, the examiner himself explicitly explained that the Veteran's right knee flexion was inconsistent, even within the examination. The examiner, during the same examination, noted another result of 90 degrees of flexion, without pain. As such, the Board finds that such results offer little probative value in establishing any criteria required under the appropriate Diagnostic Code for limitation-of-flexion. 

In October 2015, the Veteran presented testimony before the undersigned VLJ regarding the conditions on appeal, to include his right knee condition. The Veteran, during this hearing, reported explicitly that he suffers from constant pain and stiffness in his right knee, which limits his mobility and ambulation. Most importantly the Veteran reported that he suffered from severe flare-ups that render him unable to even walk, with increased pain and swelling. He testified that he cannot walk or stand for a prolonged amount of time without severe pain and flare-ups, and that some days he has to even use a cane to help him get around. Overall, the condition would have significant effects on the Veteran's daily life. 
Finally, a close analysis of the other medical and lay evidence of record revealed no additional evidence regarding any objective criteria for the Veteran's right knee. 
As noted above, under the appropriate diagnostic code for limitation of motion for the knee, Diagnostic Code 5260 assigns a non-compensable, zero percent rating for a knee condition that is limited to 60 degrees of flexion. 38 C.F.R. § 4.71(a), DC 5260. A 10 percent rating, in which the Veteran current holds, is only warranted if flexion is limited to 45 degrees or less; and a 20 percent rating is only warranted if flexion is limited to 30 degrees. Id. Even considering the Veteran's diminished range of motion during his May 2015 examination of 120 degrees of flexion, and normal extension the Veteran's condition would only warrant a non-compensable rating based on such objective criteria. 

However, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain and flare-ups, to include those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7. These provisions are to be considered in conjunction with the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran was initially granted a 10 percent rating for his right knee, which is not warranted by the objective standards for limitation of motion. See 38 C.F.R. § 4.71(a), DC 5260 & 5261. However, the Board finds that the evidence has continuously shown that the Veteran's right knee condition has caused functional loss to the Veteran's daily activities due to consistent and severe pain, as well as flare-ups after any prolonged standing or walking. The Veteran has stated that his flare-ups are so severe as to render him unable to use his right knee. Therefore, the Board finds that while the Veteran's objective results of range of motion does not warrant a rating in excess of 10 percent under the applicable diagnostic code, such a rating fails to contemplate factors laid out in 38 C.F.R. § 4.59, or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups described herein. Accordingly, the Veteran's right knee condition warrants the next applicable rating of 20 percent, as contemplated by Deluca, 8 Vet. App. 202, and the Veteran's claim for an increased rating must be granted. 
In addition, the Board finds that the Veteran's right knee condition warrants a separate 10 percent rating is warranted under Diagnostic Code 5259, as the Veteran has evidence of a symptomatic meniscal tear. In the Veteran's most recent VA examination, the examiner explicitly noted that the Veteran still suffered from a meniscal condition, or possible residuals of his meniscal tear. As such, the Board finds that a separate rating of 10 percent is warranted under this diagnostic code, as such symptoms and effects are not contemplated by his initial rating for limitation of range-of-motion. However, a 20 percent rating under DC 5258 is not warranted, because the evidence does not show "frequent" episodes of locking, pain and effusion. 

Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) , which is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008). First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board does not find that referral for an extraschedular rating is warranted. The Veteran has complained of pain in his knee, and associated symptoms such as some limitation in motion and swelling. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, DCs 5259, 2560, 5261. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's knee disability, and the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2015). 

Moreover, any remaining symptomatology not captured by the rating criteria should not be evaluated under what can be at best described as a vague and impossible to apply standard, which is bound to lead to inconsistent and ultimately unfair results. Rather, the correct course of action is to rate any separate and distinct symptoms, using the rating schedule, perhaps with one or more separate ratings. See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). However, in the present case, the Veteran has not explicitly raised the issue of TDIU. Likewise, the record does not reasonably raise the issue of TDIU. 


ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to an increased rating of 20 percent, but not higher, for a right knee condition based on limitation of flexion is granted. 

Entitlement to a 10 percent for a right knee meniscus condition is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim of service connection for major depressive disorder. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran was afforded his only examination for this claim in May 2009. During this examination the VA examiner offered an axis I diagnosis for depression. However, the examiner ultimately concluded that the Veteran's diagnosis was not etiologically related to his military service. As the only part of his rationale, the VA examiner noted that the Veteran's then sleeplessness was due to his adjustment to the Navy, and was not related to his current depression. No additional opinion was provided regarding the examiners negative nexus opinion

The Board notes that the most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion or conclusion, with an insufficient rationale or lack of consideration for applicable information, is not entitled to any weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). While the May 2009 examiner provided a rationale for his opinion on the fact that he believed that the Veteran's sleeplessness during service was during his adjustment to Navy life, he failed to discuss other pivotal facts such as the Veteran's attempted suicide and other symptoms of depression during service. The Board finds that the VA examiner's rationale to be at best vague in denying any connection between the Veteran's current condition and any symptoms of depression during his service; a cursory read of the reports seems that the examiner only denied any connection between the Veteran's sleepiness and his depression, without speaking to any other symptoms evidenced in the record during his service. As such, the Board finds that the May 2015 examination report to be inadequate for adjudication and remand is required for an addendum opinion.   

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Therefore, as the Board finds that the previously afforded VA examination to be inadequate, an addendum must be obtained, so the VA may fulfill its duty to the Veteran

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed depression that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an addendum VA medical opinion, from the same VA examiner that provided the May 2009 medical/ psychiatric examination of record. If that examiner is not available, the RO should obtain the opinion from another appropriate examiner/psychiatrist. 

a. The examiner should be asked to determine if the Veteran's depression is related to any incident of his service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

b. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

c. All testing deemed necessary should be performed. 

d. The examiner must review all medical evidence associated with the claims file. However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise. 

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


